Citation Nr: 0428618	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  02-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as post-traumatic stress 
disorder.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney-
at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from May 1976 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which reopened the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD) that had 
been previously denied as not well grounded and denied it on 
the merits, applying the Veterans Claims Assistance Act of 
2000, and also denied his claim for service connection for a 
left knee disability.


FINDINGS OF FACT

1.  A current diagnosis of PTSD is not shown.

2.  An acquired psychiatric disorder did not have its onset 
during active service, and is not related thereto.

3.  A left knee disorder pre-existed entry into service and 
did not increase in severity during his period of active 
military duty.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD, was 
not incurred or aggravated by active military service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

2.  Degenerative joint disease of the left knee was not 
incurred in, or aggravated by military service.  38 U.S.C.A. 
§§ 1131, 1137, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to VA, that is necessary to substantiate 
the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in January 
2001, September 2001, and May 2004, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claims and has been provided 
opportunities to submit such evidence.  

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, by failing to reply to 
requests for information about any additional evidence not of 
record, has stated sub silentio that he neither has nor knows 
of any further pertinent evidence.  Hence, no evidence has 
been lost to the record, and there is no failure to assist 
the veteran simply because VA did not explicitly ask him to 
submit all evidence in his possession.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claims during the 


course of the November 2003 remand that occurred during this 
appeal.  He has also been provided with VA examinations which 
address the claims on appeal.  Finally, he has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him.  (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Pertinent Laws and Regulations: Service Connection

Service connection involves many factors, but basically means 
that the facts establish that a particular injury or disease 
resulting in disability was incurred coincident with service, 
or if pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1131.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge from active duty when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  



Factual Background And Analysis: Entitlement To Service 
Connection For An Acquired Psychiatric Disability, Claimed As 
PTSD.

The veteran's service medical records show that the veteran 
was psychiatrically normal on entrance examination in May 
1976 and that he denied any history of psychiatric problems.  
In June 1977, he referred himself for mental hygiene 
counseling and presented complaints of dissatisfaction with 
his military career.  The mental hygiene report shows that 
the veteran was deemed to be psychiatrically normal in all 
respects and that he had no psychiatric diagnosis.  On 
separation examination in July 1977 he was psychiatrically 
normal and denied having psychiatric problems in his medical 
history questionnaire.

The veteran's service records show that he was not involved 
in combat during active duty and neither his medical nor 
personnel records show involvement in any traumatic event or 
accident involving injury or death during his period of 
active duty.  

Post-service medical records from VA and the Social Security 
Administration (SSA), dated from 1997 to 2004, show that the 
veteran received psychiatric counseling and treatment for 
major depressive disorder.  A February 2001 VA psychiatric 
examination report shows that the veteran related that during 
service he was marching in formation when he stumbled and 
fell and was trampled by several fellow soldiers, resulting 
in back injuries.  In this regard, his service medical 
records do not show treatment for injuries resulting from 
this alleged incident.  The veteran reported that he began 
developing depressive symptoms during service and that he now 
experienced nightmares and intrusive memories relating to 
this incident.  The examiner diagnosed the veteran with major 
depressive disorder.  In his commentary the examiner stated, 
in pertinent part, that the veteran's alleged stressor did 
not seem adequately severe to qualify for PTSD. 

A May 2001 SSA decision determined that the veteran was 
disabled by multiple physical and mental disabilities as of 
June 2000 and was entitled to receive SSA benefits.  The 
decision shows that the only psychiatric diagnosis recognized 
by SSA in its assessment of the veteran was major depressive 
disorder.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The veteran does not have a diagnosis of PTSD at the present 
time.  The elements for a grant of service connection for a 
chronic disability require a firm diagnosis of the disability 
and evidence establishing a nexus between the disability and 
military service.  Because he has not met this first element, 
his claim for service connection for PTSD must be denied.  To 
the extent that he claims entitlement to VA compensation for 
an acquired psychiatric disability other than PTSD, his 
service medical records do not show that he was ever 
diagnosed with a chronic psychiatric disorder during his 
entire period of active duty.  His post-service medical 
records do not demonstrate that he had a psychotic disorder 
that was manifest to a compensable degree within one year 
after his separation from active duty in July 1977, such that 
its date of onset may be presumed to have been during 
military service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  
Therefore, there is no basis to allow his claim for service 
connection for an acquired psychiatric disability on a direct 
basis.  In view of the foregoing discussion, the veteran's 
appeal with respect to this issue must be denied.  Because 
the evidence in this case is not approximately balanced, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Factual Background And Analysis: Entitlement To Service 
Connection
 For A Left Knee Disability.

The veteran's service medical records show that on entrance 
examination in June 1976, the veteran reported that prior to 
service he received surgery on his left knee 


for repair of a torn cartilage one year earlier, in June 
1975.  Physical examination revealed the presence of a healed 
medial incision on his left knee.  The left knee displayed 
full range of motion and no deformity, effusion or 
instability.  He was deemed fit for acceptance into active 
duty.  A review of his service medical records shows that the 
veteran did not complain of, or receive any treatment for any 
problems pertaining to his left knee.  On separation 
examination in July 1977, the veteran's lower extremities 
were normal and he denied having any trick or locked knee on 
his medical history questionnaire.

The veteran's post-service medical records associated with 
the file include VA and SSA medical records for the period 
from 1997 to 2004.  These show that the veteran currently has 
a diagnosis of degenerative joint disease of his left knee.  
According to VA examination reports dated in January 2001 and 
April 2001, he was employed in the construction industry 
until April 1999.  The veteran stated that he had left knee 
problems prior to his entry into military service and that 
the problems became worse during active duty, although he 
never complained about them during service.  

As previously stated, for service connection to be granted 
for a particular disability, the facts, shown by the 
evidence, must establish that it was incurred coincident with 
service, or if pre-existing such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).  
A preexisting disorder will be considered to have been 
aggravated by military service where there is an increase in 
the disability unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 
38 C.F.R. § 3.306(b). 

In the present case, the veteran's service medical records 
clearly establish that he underwent surgical repair for a 
torn cartilage in his left knee prior to his entry into 
active duty.  In addition to the veteran's own account of his 
medical history at the time of his entry into service, the 
report of his enlistment examination shows that he had a 
residual scar from his prior left knee surgery.  The 
presumption of soundness with respect to his left knee is 
therefore rebutted by these clinical findings.  38 U.S.C.A. 
§ 1111 (West 2002).

The veteran's service medical records show that his left knee 
was orthopedically normal in all respects at the time of his 
admission into military service.  The left knee had full 
range of motion and demonstrated no effusion, deformity, or 
knee joint instability on clinical evaluation in May 1976.  
No pertinent complaints were presented in his medical records 
during service and his left knee was regarded as normal on 
separation examination in July 1977.  There is no evidence of 
an arthritic condition disabling to a compensable degree that 
was manifest within one year after his honorable discharge 
from service.  See 38 C.F.R. §§ 3.307, 3.309.  Thereafter, 
the veteran's claims file does not show any objective medical 
opinion that associates the current osteoarthritis of his 
left knee with aggravation of the left knee condition that 
had pre-existed his entry into active duty.  

Although the veteran states that his left knee was 
symptomatic during service, he also stated that he did not 
seek medical treatment for this problem and thus the Board 
cannot corroborate his accounts with any objective clinical 
evidence.  Therefore, the Board cannot concede that there was 
a permanent worsening of his left knee beyond the normal 
progression of this condition due to service, such that it 
may conclude that aggravation of the veteran's left knee had 
occurred during active duty.  Additionally, the evidence 
contains no objective medical opinion that links the 
veteran's current left knee disability with his period of 
active duty.  

Based on the foregoing analysis, the veteran's claim of 
entitlement to service connection for a left knee disability 
on a direct basis or on the basis of aggravation of a pre-
existing disability must be denied.  Because the evidence in 
this case is not approximately balanced, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD, is denied.

Service connection for a left knee disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



